              2:17-cr-00301-RMG                  Date Filed 09/15/20        Entry Number 122-2    Page 1 of 39

                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:        JUDGE, RASHAUN ALLEN                                                     Reg #:      17358-171
Date of Birth:            1985                           Sex:      M    Race:BLACK           Facility:   ATL
Note Date:          08/22/2019 07:22                     Provider: Martin, D. MD/CD          Unit:       B02


Cosign Note - Clinical Encounter Cosign encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1              Provider: Martin, D. MD/CD
          Cosign Note: MLP note reviewed, and I agree as stated except that NP needs to bring inmate back for EKG.


Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Martin, D. MD/CD on 08/22/2019 07:26
Requested to be reviewed by Crossley, K. FNP.
Review documentation will be displayed on the following page.




Generated 08/22/2019 07:26 by Martin, D. MD/CD            Bureau of Prisons - ATL                            Page 1 of 1
          2:17-cr-00301-RMG        Date Filed 09/15/20         Entry Number 122-2   Page 2 of 39
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:    JUDGE, RASHAUN ALLEN                                            Reg #:      17358-171
Date of Birth:        1985                   Sex:          M                    Race:       BLACK
Encounter Date: 08/22/2019 07:22             Provider:     Martin, D. MD/CD     Facility:   ATL

Reviewed by Crossley, K. FNP on 08/27/2019 06:34.




                                             Bureau of Prisons - ATL
                2:17-cr-00301-RMG                 Date Filed 09/15/20           Entry Number 122-2          Page 3 of 39
                                                         Bureau of Prisons
                                                          Health Services
                                                         Clinical Encounter
Inmate Name: JUDGE, RASHAUN ALLEN                                                                     Reg #: 17358-171
Date of Birth:      1985                                     Sex:      M    Race: BLACK               Facility: ATL
Encounter Date: 08/15/2019 10:30                             Provider: Crossley, K. FNP               Unit:     B02


Mid Level Provider - Sick Call Note encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                   Provider: Crossley, K. FNP
        Chief Complaint: Chest Pain
        Subjective: Presents with c/o "from time to time I have chest pains" x3 years. Has been seen previously
                     with no definitive diagnosis. Last time he has chest pain was 2 days ago while lying on his bed
                     (left side). None at this time.
        Pain:        No

OBJECTIVE:
Temperature:
    Date              Time             Fahrenheit      Celsius Location                  Provider
    08/15/2019        10:31 ATL              98.1         36.7 Oral                      Crossley, K. FNP

Pulse:
     Date          Time               Rate Per Minute          Location                  Rhythm     Provider
     08/15/2019 10:31 ATL                              58      Via Machine                          Crossley, K. FNP
Respirations:
     Date                  Time                  Rate Per Minute Provider
     08/15/2019            10:31 ATL                           18 Crossley, K. FNP
Blood Pressure:
     Date       Time               Value          Location        Position              Cuff Size   Provider
     08/15/2019 10:31 ATL          145/80                                                           Crossley, K. FNP
SaO2:
     Date             Time             Value(%) Air                           Provider
     08/15/2019       10:31 ATL              98 Room Air                      Crossley, K. FNP
Weight:
     Date             Time                 Lbs         Kg Waist Circum. Provider
     08/15/2019       10:31 ATL           160.0       72.6              Crossley, K. FNP

Exam:
   General
      Affect
           Yes: Pleasant, Cooperative
          Appearance
             Yes: Appears Well, Alert and Oriented x 3
    Pulmonary
       Observation/Inspection
           Yes: Within Normal Limits
           No: Respiratory Distress
       Auscultation

Generated 08/15/2019 11:47 by Crossley, K. FNP                Bureau of Prisons - ATL                                    Page 1 of 2
                2:17-cr-00301-RMG                Date Filed 09/15/20        Entry Number 122-2   Page 4 of 39

Inmate Name: JUDGE, RASHAUN ALLEN                                                           Reg #: 17358-171
Date of Birth:      1985                                Sex:      M    Race: BLACK          Facility: ATL
Encounter Date: 08/15/2019 10:30                        Provider: Crossley, K. FNP          Unit:     B02

Exam:
               Yes: Clear to Auscultation
    Cardiovascular
        Observation
           Yes: Within Normal Limits
          Auscultation
             Yes: Regular Rate and Rhythm (RRR), Normal S1 and S2

ASSESSMENT:

  Encounter for general adult medical exam without abnormal findings, Z0000 - Current - 8/15/2019- reports chest pain from
  "time to time". None today; exam normal; EKG for reassurance

PLAN:

New Non-Medication Orders:
Order                   Frequency                     Duration           Details                     Ordered By
EKG                     One Time                                                                     Crossley, K. FNP
                       Order Date:               08/15/2019
Disposition:
    Follow-up at Sick Call as Needed

Other:
    Discussed with physician, plan as follows- EKG ordered. Allergies reviewed and verified

Patient Education Topics:
    Date Initiated Format                            Handout/Topic                         Provider             Outcome
    08/15/2019     Counseling                        Access to Care                        Crossley, K.         Verbalizes
                                                                                                                Understanding
    08/15/2019        Counseling                     Diagnosis                             Crossley, K.         Verbalizes
                                                                                                                Understanding
    08/15/2019        Counseling                     Plan of Care                          Crossley, K.         Verbalizes
                                                                                                                Understanding

Copay Required:Yes                           Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Crossley, K. FNP on 08/15/2019 11:47
Requested to be cosigned by Martin, D. MD/CD.
Cosign documentation will be displayed on the following page.




Generated 08/15/2019 11:47 by Crossley, K. FNP            Bureau of Prisons - ATL                              Page 2 of 2
          2:17-cr-00301-RMG        Date Filed 09/15/20         Entry Number 122-2   Page 5 of 39
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:    JUDGE, RASHAUN ALLEN                                            Reg #:      17358-171
Date of Birth:        1985                   Sex:          M                    Race:       BLACK
Encounter Date: 08/15/2019 10:30             Provider:     Crossley, K. FNP     Facility:   ATL

Cosigned with New Encounter Note by Martin, D. MD/CD on 08/22/2019 07:22.




                                             Bureau of Prisons - ATL
             2:17-cr-00301-RMG              Date Filed 09/15/20            Entry Number 122-2      Page 6 of 39
                                                     Bureau of Prisons
                                                      Health Services
                                                       Health Screen
Inmate Name:    JUDGE, RASHAUN ALLEN                                                            Reg #:      17358-171
Date of Birth:         985                               Sex:           M                       Race:       BLACK
Encounter Date: 07/24/2019 12:46                         Provider:      Smith, Nancy RN         Facility:   ATL


Seizures:                                       Denied

Diabetes:                                       Denied
Cardiovascular:                                 Denied
CVA:                                            Denied
Hypertension:                                   Denied
Respiratory:                                    Denied
Sickle Cell Anemia:                             Denied
Carcinoma/Lymphoma:                             Denied
Allergies:                                      Denied
Tuberculosis:

   Hx of Previous Disease: No

   Blood-tinged Sputum: No
   Night Sweats: No
   Weight Loss: No
   Fever: No
   Cough: No
   Comments:
Infectious Disease Risk Factors:
   IV Drug Use: No
   IV Drug Use Needles:
   Sexual Partner IV Drug Use: No
   Sexual Partner IV Drug Use Needles:
   Female Sexual Partners (Last 5 Yrs): 2-5
   Male Sexual Partners (Last 5 Yrs): None
   Condom Use: Sometimes
   Sexual Contact With HIV+ Individual: No
   Blood Product Transfusion: No
   Travel Outside US: No
   Tattoos: Yes
   Comments: tattoos: pro shop




Generated 07/24/2019 12:48 by Smith, Nancy RN            Bureau of Prisons - ATL                             Page 1 of 4
             2:17-cr-00301-RMG              Date Filed 09/15/20              Entry Number 122-2      Page 7 of 39

Inmate Name:    JUDGE, RASHAUN ALLEN                                                              Reg #:      17358-171
Date of Birth:        1985                                 Sex:           M                       Race:       BLACK
Encounter Date: 07/24/2019 12:46                           Provider:      Smith, Nancy RN         Facility:   ATL

HIV History:
   When Tested:                                 2009
   Test Result:                                 Negative
   When Diagnosed AIDS:
   Last CD4:
   Comments:
Hepatitis:                                      Denied
Other Infectious Diseases:                      Denied
Abuse History: Denied
   Physical: No
   Emotional: No
   Sexual: No
   Comments: Denies
Mental Health:
   Level of Consciousness: Alert and Oriented
   Psychomotor Activity: Normal
   General Appearance: Normal
   Behavior: Cooperative
   Mood: Appropriate to Content
   Thought Process: Goal Directed
   Thought Content: Normal
   Hx of Mental Health Treatment: None
   Hx of Head Injury: None
   Current Mental Health Treatment: No
   Current Mental Health Complaint: No
   Hx of Loss of Consciousness: No
   Hx of Hearing Voices: No
   Past History of Suicide Attempt: No
   Current Suicide Ideation: No
   Suicide Prevention Initiated: No
   Comments:




Generated 07/24/2019 12:48 by Smith, Nancy RN              Bureau of Prisons - ATL                             Page 2 of 4
             2:17-cr-00301-RMG              Date Filed 09/15/20        Entry Number 122-2       Page 8 of 39

Inmate Name:    JUDGE, RASHAUN ALLEN                                                         Reg #:      17358-171
Date of Birth:        1985                            Sex:          M                        Race:       BLACK
Encounter Date: 07/24/2019 12:46                      Provider:     Smith, Nancy RN          Facility:   ATL

Substance Use History:
                            Last Used              Frequency            Route         Type               Amount
   Alcohol                  1 - 5 years            Daily                              Beer               2 drinks / day
   Marijuana                1 - 5 years            Daily                Smoked
   Cocaine                  1 - 5 years            Daily                Smoked        Both


   Hx of Withdrawal Symptoms:
   Comments:

Current Painful Condition:                Denied
Other Health Issues:
   Current Medical Conditions:
   Other Current Treatments:

Pregnant:                                 N/A

Dental Condition: Denied
Observations:
   Draining Skin Lesions: No
   Signs of Lice: No
   Signs of Scabies: No
   Signs of Recent Trauma: No
   Recent Tattoos: No
   Needle Marks: No
   Signs of Rash: No
   Open Sores: No
   Wounds: No
   Body Deformities: No
   Tremors: No
   Sweating: No
   Comments:

Prosthetic Devices/Equipment: Denied
Potential Items For Follow-up:
   Item

   Tattoos
   Substance Abuse History
   PPD Administration Not Performed


Health Problems Newly Identified During This Encounter:
  Health Problem



Generated 07/24/2019 12:48 by Smith, Nancy RN        Bureau of Prisons - ATL                              Page 3 of 4
             2:17-cr-00301-RMG              Date Filed 09/15/20           Entry Number 122-2      Page 9 of 39

Inmate Name:    JUDGE, RASHAUN ALLEN                                                           Reg #:      17358-171
Date of Birth:        1985                              Sex:           M                       Race:       BLACK
Encounter Date: 07/24/2019 12:46                        Provider:      Smith, Nancy RN         Facility:   ATL

Medication Reconciliation.
The patient's known medication list including OTC items was compiled and compared to new and changed BOP
orders.

Reconciled Medications:
Source     Action                     Type      Rx#               Medication                       Order Detail
                                      OTC                         No known OTCs

New Laboratory Requests:
   Details                                                  Frequency               Due Date               Priority
   Lab Tests-H-HIV 1/2                                      One Time                08/21/2019 00:00       Routine

Disposition:
     Follow-up at Sick Call as Needed
     To be Evaluated by Provider

Patient Education Topics:
     Date Initiated Format                            Handout/Topic                            Provider                 Outcome
     07/24/2019     Counseling                        Access to Care                           Smith, Nancy             Verbalizes
                                                                                                                        Understanding

   Instructed inmate how to obtain medical, dental, and mental health care.

   Copay Required:No                            Cosign Required: Yes
   Telephone/Verbal Order: No
   Completed by Smith, Nancy RN on 07/24/2019 12:48
   Requested to be cosigned by Martin, D. MD/CD.
   Cosign documentation will be displayed on the following page.




Generated 07/24/2019 12:48 by Smith, Nancy RN           Bureau of Prisons - ATL                               Page 4 of 4
          2:17-cr-00301-RMG       Date Filed 09/15/20         Entry Number 122-2      Page 10 of 39
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:    JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:         985                   Sex:          M                       Race:       BLACK
Encounter Date: 07/24/2019 12:46             Provider:     Smith, Nancy RN         Facility:   ATL

Cosigned by Martin, D. MD/CD on 07/24/2019 15:44.




                                             Bureau of Prisons - ATL
            2:17-cr-00301-RMG              Date Filed 09/15/20         Entry Number 122-2          Page 11 of 39
                                                   Bureau of Prisons
                                                    Health Services
                                                Inmate Study Complete
Reg #: 17358-171                            Inmate Name: JUDGE, RASHAUN ALLEN

SENSITIVE BUT UNCLASSIFIED – This information is confidential and must be appropriately safeguarded.
Transfer To:                                                    Transfer Date: 02/11/2019
Health Problems
  No Data Found

Medications: All medications to be continued until evaluated by a physician unless otherwise indicated.
Bolded drugs required for transport.
  None
OTCs: Listing of all known OTCs this inmate is currently taking.
   None
Pending Appointments
  Date                 Time             Activity                                                 Provider
  02/07/2019           00:00            Exit Summary                                             MLP 02
  11/11/2019           00:00            PPD Administration                                       Nurse
  11/27/2018           11:23            Diagnostic and Care Level Formulation                    Graney, Dawn PhD
  11/27/2018           11:22            Forensic Examination Summary Report                      Graney, Dawn PhD


TB Clearance: Yes
              Last PPD Date: 11/11/2018                                                  Induration: 0mm
      Last Chest X-Ray Date:                                                                Results:
               TB Treatment:                                                    Sx free for 30 days: Yes
 TB Follow-up Recommended: No


Sickle Cell:
  Sickle Cell Trait/Disease:        No

Limitations/Restrictions/Diets:
  Cleared for Food Service: Yes
  MDS Comments: CL1

Comments:
  Study Complete 02/11/19
Allergies
   No Known Allergies

Devices / Equipment
  No Data Found
Travel:
      Direct Travel: No
 Travel Restrictions: None
UNIVERSAL PRECAUTIONS OBSERVED WHEN TRANSPORTING ANY INMATE:
 Transfer From Institution: BUTNER MED FCI                                      Phone Number: 9195754541
                 Address 1: OLD NC HWY 75
                 Address 2:
             City/State/Zip: BUTNER, North Carolina 27509
  Name/Title of Person Completing Form: Van Sickle, M. ANP-BC                                              Date:     02/07/2019

  Inmate Name:       JUDGE, RASHAUN ALLEN                  Reg #:     17358-171       DOB:         1985      Sex:       M


Generated 02/07/2019 11:04 by Van Sickle, M. ANP-BC   Bureau of Prisons - BUT                                      Page 1 of 1
            2:17-cr-00301-RMG              Date Filed 09/15/20         Entry Number 122-2          Page 12 of 39
                                               Bureau of Prisons
                                                Health Services
                                          Inmate Intra-system Transfer
Reg #: 17358-171                           Inmate Name: JUDGE, RASHAUN ALLEN

SENSITIVE BUT UNCLASSIFIED – This information is confidential and must be appropriately safeguarded.
Transfer To:                                                    Transfer Date: 02/12/2019
Health Problems
  No Data Found

Medications: All medications to be continued until evaluated by a physician unless otherwise indicated.
Bolded drugs required for transport.
  None
OTCs: Listing of all known OTCs this inmate is currently taking.
   None
Pending Appointments
  Date                 Time             Activity                                                 Provider
  11/11/2019           00:00            PPD Administration                                       Nurse
  11/27/2018           11:23            Diagnostic and Care Level Formulation                    Graney, Dawn PhD
  11/27/2018           11:22            Forensic Examination Summary Report                      Graney, Dawn PhD


TB Clearance: Yes
              Last PPD Date: 11/11/2018                                                  Induration: 0mm
      Last Chest X-Ray Date:                                                                Results:
               TB Treatment: Not Applicable                                     Sx free for 30 days: Yes
 TB Follow-up Recommended: No


Sickle Cell:
  Sickle Cell Trait/Disease:      Not applicable.
                                  FOR ISDS ONLY
Limitations/Restrictions/Diets:
  Cleared for Food Service: Yes
  MDS Comments: CL1

Comments:

Allergies
   No Known Allergies

Devices / Equipment
  No Data Found
Travel:
      Direct Travel: No
 Travel Restrictions: None
UNIVERSAL PRECAUTIONS OBSERVED WHEN TRANSPORTING ANY INMATE:
 Transfer From Institution: ATLANTA USP                                         Phone Number: 4046355100
                 Address 1: 601 MCDONOUGH BLVD SE
                 Address 2:
             City/State/Zip: ATLANTA, Georgia 30315
 Name/Title of Person Completing Form: Coleman, Stanley ARNP                                               Date:     02/12/2019

  Inmate Name:      JUDGE, RASHAUN ALLEN                   Reg #:     17358-171       DOB:         1985      Sex:       M


Generated 02/12/2019 07:55 by Coleman, Stanley ARNP   Bureau of Prisons - ATL                                      Page 1 of 1
            2:17-cr-00301-RMG              Date Filed 09/15/20           Entry Number 122-2          Page 13 of 39
                                                Bureau of Prisons
                                                 Health Services
                                           Inmate Intra-system Transfer
Reg #: 17358-171                            Inmate Name: JUDGE, RASHAUN ALLEN

SENSITIVE BUT UNCLASSIFIED – This information is confidential and must be appropriately safeguarded.
Transfer To: RSO                                                  Transfer Date: 02/12/2019
Health Problems
  No Data Found

Medications: All medications to be continued until evaluated by a physician unless otherwise indicated.
Bolded drugs required for transport.
  None
OTCs: Listing of all known OTCs this inmate is currently taking.
   None
Pending Appointments
  Date                 Time             Activity                                                   Provider
  11/11/2019           00:00            PPD Administration                                         Nurse
  11/27/2018           11:23            Diagnostic and Care Level Formulation                      Graney, Dawn PhD
  11/27/2018           11:22            Forensic Examination Summary Report                        Graney, Dawn PhD


TB Clearance: Yes
              Last PPD Date: 11/11/2018                                                    Induration: 0mm
      Last Chest X-Ray Date:                                                                  Results:
               TB Treatment:                                                      Sx free for 30 days: Yes
 TB Follow-up Recommended: No


Sickle Cell:
  Sickle Cell Trait/Disease:        No

Limitations/Restrictions/Diets:
  Cleared for Food Service: Yes
  MDS Comments: CL1

Comments:

Allergies
   No Known Allergies

Devices / Equipment
  No Data Found
Travel:
      Direct Travel: No
 Travel Restrictions: None
UNIVERSAL PRECAUTIONS OBSERVED WHEN TRANSPORTING ANY INMATE:
 Transfer From Institution: ATLANTA USP                                           Phone Number: 4046355100
                 Address 1: 601 MCDONOUGH BLVD SE
                 Address 2:
             City/State/Zip: ATLANTA, Georgia 30315
  Name/Title of Person Completing Form: Sreng, Sophanna Medical Assistant                                    Date:     02/12/2019

  Inmate Name:       JUDGE, RASHAUN ALLEN                    Reg #:     17358-171       DOB:         1985      Sex:       M



Generated 02/12/2019 09:32 by Sreng, Sophanna Medical   Bureau of Prisons - ATL                                      Page 1 of 1
            2:17-cr-00301-RMG               Date Filed 09/15/20            Entry Number 122-2           Page 14 of 39
                                                      Bureau of Prisons
                                                       Health Services
                                                          Vitals All
Begin Date: 01/01/2019                                       End Date:    12/31/2019
Reg #:      17358-171                                        Inmate Name: JUDGE, RASHAUN ALLEN

Temperature:
     Date             Time             Fahrenheit      Celsius Location                Provider
     08/15/2019       10:31 ATL                98.1          36.7 Oral                 Crossley, K. FNP
               Orig Entered: 08/15/2019 10:33 EST Crossley, K. FNP

Pulse:
     Date          Time              Rate Per Minute           Location                Rhythm       Provider
     08/15/2019 10:31 ATL                             58       Via Machine                          Crossley, K. FNP
               Orig Entered: 08/15/2019 10:33 EST Crossley, K. FNP

Respirations:
     Date                 Time                Rate Per Minute Provider
     08/15/2019           10:31 ATL                            18 Crossley, K. FNP

               Orig Entered: 08/15/2019 10:33 EST Crossley, K. FNP

Blood Pressure:
     Date          Time            Value       Location            Position          Cuff Size      Provider
     08/15/2019 10:31 ATL          145/80                                                           Crossley, K. FNP
               Orig Entered: 08/15/2019 10:33 EST Crossley, K. FNP

SaO2:
     Date             Time             Value(%) Air                           Provider
     08/15/2019       10:31 ATL              98 Room Air                      Crossley, K. FNP
               Orig Entered: 08/15/2019 10:33 EST Crossley, K. FNP

Weight:
     Date             Time                  Lbs        Kg Waist Circum. Provider
     08/15/2019       10:31 ATL            160.0      72.6                       Crossley, K. FNP

               Orig Entered: 08/15/2019 10:33 EST Crossley, K. FNP




Generated 09/10/2020 11:02 by Carter, Jessica OGC          Bureau of Prisons - EDG                                     Page 1 of 1
                                         2:17-cr-00301-RMG    Date Filed 09/15/20         Entry Number 122-2         Page 15 of 39
                                                                      Bureau of Prisons
                                                                       Health Services
                                                                            PPDs
Reg #: 17358-171                                     Inmate Name: JUDGE, RASHAUN ALLEN

Admin:                   Location                    Provider                         Reading:                 Induration       Provider
11/02/2019 13:51         Left Forearm                Williamson, Heulon               11/05/2019 19:01         0 mm             Williamson, Heulon RN/IOP/IDC
         Orig Entered:    11/02/2019 13:52 EST Williamson, Heulon RN/IOP/IDC             Orig Entered:
                                                                                                     11/05/2019 19:01 EST Williamson, Heulon RN/IOP/IDC
11/09/2018 15:05         Left Forearm                Qadri, I. MBBS, MPAS,            11/11/2018 10:17      0 mm           Crossley, K. FNP
         Orig Entered:    11/09/2018 15:06 EST Qadri, I. MBBS, MPAS, CPAAPA, PA-   Orig Entered: 11/11/2018 10:17 EST Crossley, K. FNP
                                               C
01/17/2012 13:01         Left Forearm                Osean, J. RN                01/19/2012 12:38       0 mm            Osean, J. RN
         Orig Entered:    01/17/2012 13:02 EST Osean, J. RN                              Orig Entered:
                                                                                                     01/19/2012 12:38 EST Osean, J. RN
08/18/2010 11:53         Left Forearm              Mims, Nicole H. RN                 08/20/2010 12:57      0 mm           Mims, Nicole H. RN
         Orig Entered:    08/18/2010 11:55 EST Mims, Nicole H. RN                        Orig Entered:   08/20/2010 12:57 EST Mims, Nicole H. RN
Total: 4




Generated 09/10/2020 11:02 by Carter, Jessica OGC                         Bureau of Prisons - EDG                                                      Page 1 of 1
             2:17-cr-00301-RMG               Date Filed 09/15/20         Entry Number 122-2   Page 16 of 39
                                                     Bureau of Prisons
                                                      Health Services
                                                         Allergies
Reg #: 17358-171                                    Inmate Name: JUDGE, RASHAUN ALLEN

Allergy                                                Date Noted                Reaction
No Known Allergies                                     08/18/2010
          Orig Entered:    08/18/2010 11:51 EST Mims, Nicole H. RN
Total: 1




Generated 09/10/2020 11:02 by Carter, Jessica OGC      Bureau of Prisons - EDG                        Page 1 of 1
                                        2:17-cr-00301-RMG              Date Filed 09/15/20       Entry Number 122-2         Page 17 of 39

                                                                       Bureau of Prisons
                                                                        Health Services
                                                            Patient Education Assessments & Topics
Reg #: 17358-171                         Inmate Name: JUDGE, RASHAUN ALLEN

                                                                                    Assessments
    Assessment Date Learns Best By                  Primary Language        Years of Education      Barriers To Education                   Provider
    Total: 0

                                                                                          Topics
    Date Initiated             Format                  Handout/Topic                                       Outcome                          Provider
    08/15/2019                 Counseling              Access to Care                                      Verbalizes Understanding         Crossley, K.
                   Orig Entered:    08/15/2019 10:35 EST Crossley, K.
    08/15/2019                 Counseling              Diagnosis                                           Verbalizes Understanding         Crossley, K.
                   Orig Entered:    08/15/2019 10:35 EST Crossley, K.
    08/15/2019                 Counseling              Plan of Care                                        Verbalizes Understanding         Crossley, K.
                   Orig Entered:    08/15/2019 10:35 EST Crossley, K.
    07/24/2019                 Counseling              Access to Care                                      Verbalizes Understanding         Smith, Nancy
                   Orig Entered:    07/24/2019 12:48 EST Smith, Nancy
    Total: 4




Generated 09/10/2020 11:02 by Carter, Jessica OGC                                Bureau of Prisons - EDG                                                   Page 1 of 1
                                         2:17-cr-00301-RMG        Date Filed 09/15/20       Entry Number 122-2     Page 18 of 39
                                                                         Bureau of Prisons
                                                                          Health Services
                                                                         Health Problems
Reg #: 17358-171                                    Inmate Name: JUDGE, RASHAUN ALLEN

 Description                                                                              Axis Code Type          Code    Diag. Date Status     Status Date

                                                                           Current
 Cannabis Use Disorder, Mild
  09/13/2019 09:03 EST Chakos, Derek PsyD/DAP                                             I DSM-IV               F12.10   09/13/2019 Current
                         Coordinator
 Encounter for general adult medical exam without abnormal findings
  08/15/2019 10:34 EST Crossley, K. FNP                                                     ICD-10               Z0000    08/15/2019 Current
        8/15/2019- reports chest pain from "time to time". None today; exam normal; EKG for
        reassurance
 Coronavirus COVID-19 test negative
  05/28/2020 07:01 EST Moore, S. FNP                                                        ICD-10           Z03818-      05/28/2020 Current


                                                                           Resolved
 Bronchitis, acute
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9            466.0   09/23/2010 Resolved    01/30/2012
  01/30/2012 18:54 EST Fish, Irwin MPAS, PA-C                                                III ICD-9            466.0   09/23/2010 Resolved    01/30/2012
  09/23/2010 11:09 EST Fish, Irwin MPAS, PA-C                                                III ICD-9            466.0   09/23/2010 Current     09/23/2010
 Chest pain, unspecified
  05/21/2020 09:33 EST Martin, D. MD/CD                                                           ICD-10          R079    05/14/2020 Resolved    05/21/2020
        5-21-20: recommended for further evaluation
  05/14/2020 16:54 EST Martin, D. MD/CD                                                           ICD-10          R079    05/14/2020 Current
        5-14-20: unknown etiology: diff: MI, pericarditis, cardiomyopathy; send to ER r/o the
        former.
  05/14/2020 16:53 EST Martin, D. MD/CD                                                           ICD-10          R079    05/14/2020 Current
        5-14-20: unknown etiology: diff: MI, pericarditis, cardiomyopathy
 Confirmed case COVID-19
  05/28/2020 07:01 EST Moore, S. FNP                                                              ICD-10         U07.1    05/15/2020 Resolved    05/28/2020
        5-21-20: retested today
  05/21/2020 09:33 EST Martin, D. MD/CD                                                           ICD-10         U07.1    05/15/2020 Current
        5-21-20: retested today
  05/17/2020 13:52 EST Martin, D. MD/CD                                                           ICD-10         U07.1    05/15/2020 Current


 Total: 6
Generated 09/10/2020 11:02 by Carter, Jessica OGC                           Bureau of Prisons - EDG                                             Page 1 of 1
            2:17-cr-00301-RMG               Date Filed 09/15/20       Entry Number 122-2   Page 19 of 39
                                                    Bureau of Prisons
                                                     Health Services
                                                       Treatments
Begin Date: 01/01/2019                                 End Date:    12/31/2019
Reg #:      17358-171                                  Inmate Name: JUDGE, RASHAUN ALLEN

Date            Time           Treatment                            Provider          Status
08/23/2019      14:51 ATL      EKG                                  Sreng, Sophanna   Completed
      Orig Entered: 10/01/2019 14:51 EST Sreng, Sophanna Medical Assistant
Total: 1




Generated 09/10/2020 11:02 by Carter, Jessica OGC     Bureau of Prisons - EDG                       Page 1 of 1
            2:17-cr-00301-RMG               Date Filed 09/15/20             Entry Number 122-2         Page 20 of 39
                                                    Bureau of Prisons
                                                     Health Services
                                                     Vision Screens
 Reg #: 17358-171                              Inmate Name: JUDGE, RASHAUN ALLEN

Vision Screen on 11/16/2018 10:23
   Blindness:
   Distance Vision: OD:                                       OS:                                OU: 20/25
   Near Vision:          OD:                                  OS:                                OU:
   With Corrective
   Distance Vision: OD:                                       OS:                                OU:
   Near Vision:          OD:                                  OS:                                OU:
   Present Glasses - Distance                                          Refraction - Distance
        Sphere          Cylinder     Axis           Add                     Sphere    Cylinder     Axis        Add
   R:                                                                  R:
   L:                                                                  L:
   Color Test:
   Tonometry:       R:                 L:
   Comments:
        Orig Entered:    11/16/2018 10:24 EST Van Sickle, M. ANP-BC




Generated 09/10/2020 11:02 by Carter, Jessica OGC         Bureau of Prisons - EDG                               Page 1 of 1
            2:17-cr-00301-RMG               Date Filed 09/15/20        Entry Number 122-2    Page 21 of 39
                                                    Bureau of Prisons
                                                     Health Services
                                                    Dental A&O Exam
Inmate Name:    JUDGE, RASHAUN ALLEN                                                        Reg #:      17358-171
Date of Birth:        1985                             Sex: M         Race: BLACK           Facility:   ATL
Encounter Date: 08/08/2019 07:58                       Provider:      Peterson, Alan DMD,   Unit:       B02


 Reviewed Health Status:           Yes
 Occlusion:    Class I
 Oral Hygiene: Fair
 CPITN:
       1             1         1

       1             1         1

 Hard and soft tissue examination performed and documented on BP618 form: Yes
 Head & Neck/Soft Tissue within normal limits?     Yes
 Comments:

 Decayed:        Missing:            Filled:
 0               0                   6

 Comments:
 Approved for hygiene appointment and radiographs:       No
 Instructed inmate how to obtain routine and emergency dental care. Oral hygiene instructions given:            Yes

Dental A&O Screening Exam findings entered on JUDGE, RASHAUN ALLEN by Peterson, Alan DMD, CDO on
08/08/2019 07:58.




Generated 08/08/2019 08:02 by Peterson, Alan DMD,     Bureau of Prisons - ATL                           Page 1 of 1
                 2:17-cr-00301-RMG                  Date Filed 09/15/20       Entry Number 122-2   Page 22 of 39
                                                       Bureau of Prisons                       **SENSITIVE BUT UNCLASSIFIED**

                                                      Psychology Services
                                                    RDAP - Administrative Note
Inmate Name:       JUDGE, RASHAUN ALLEN                                                              Reg #:     17358-171
Date of Birth:           1985           Sex:                      M            Facility: ATL         Unit Team: B UNIT
Date:              09/30/2019 11:32     Provider:                 Levister, J. MA/DTS

 Comments
    BP-A0942 3621(e) Offense Review

    **PRECLUDES**

    See attachment

    Sentry updated to INELIGIBLE.


Completed by Levister, J. MA/DTS on 09/30/2019 11:36




Generated 09/30/2019 11:36 by Levister, J. MA/DTS            Bureau of Prisons - ATL                               Page 1 of 1
                 2:17-cr-00301-RMG             Date Filed 09/15/20        Entry Number 122-2         Page 23 of 39
                                                  Bureau of Prisons                            **SENSITIVE BUT UNCLASSIFIED**

                                                 Psychology Services
                                               RDAP - Diagnostic Interview
Inmate Name:      JUDGE, RASHAUN ALLEN                                                                 Reg #:     17358-171
Date of Birth:          1985           Sex:                   M          Facility: ATL                 Unit Team: B UNIT
Date:             09/13/2019 08:58     Provider:              Chakos, Derek PsyD/DAP

 Reason for Interview
    Inmate JUDGE was interviewed on this date at ATL--ATLANTA USP to determine whether he met the criteria for a
    Substance Use Disorder [per DSM-5] in the year prior to his arrest based on his report and existing documentation. This
    determination was based on a review of his PDS records, a review of the central file, and a clinical interview.

    In addition to the clinical interview, Inmate JUDGE PSR and SENTRY documentation were reviewed, and inmate was
    found to have:

   -No previous early release under 3621 (e)
   -No detainer prohibiting the completion of the community treatment component of RDAP
   -Is not at pretrial offender
   -Is not a contract boarder (ex. State or military)
   -Did not commit his federal offense before November 1, 1987
   -Did not commit his DC offense before August 5, 2000 (if applicable)
 Inmate's Report of Substance Abuse
   During the clinical interview, the inmate reported using marijuana in the year prior to his arrest for the instant offense.
   His reported use IS consistent with documentation in the PSR.
 Inmate's Report of Mental Health History
   The inmate was alert and oriented during this brief screening. His mood appeared stable and within normal limits. He
   showed no signs of any significant depression or anxiety. He showed no signs of psychosis; attention/concentration
   was good; memory appears intact evidenced by good recall for recent and remote events. No cognitive concerns that
   would preclude the inmate from participation was noted today. He denied any past or current suicidal ideation. He
   denied having any recent/current mental health symptoms or concerns, which was consistent with his asymptomatic
   clinical presentation. Accordingly, the inmate does not meet criteria for a relevant mental health diagnosis at this time.
 Diagnostic Criteria Analysis Results
   The criteria met based on his report include:
   ___Taking larger amounts over a longer period than intended
   ___Persistent desire or unsuccessful effort to cut down or control use
   ___Spending a Great deal of time in activities necessary to obtain, use, or recover from the effects of XX
   ___Craving or a strong desire/urge to use
   ___Recurrent use resulting in a failure to fulfill major role obligations at work, home, or school
   _x__Continued use despite having persistent or recurrent social or interpersonal problems caused by or exacerbated by
   the effects of XX
   _x__Important social, occupational, or recreational activities are given up or reduced because of use
   _x__Recurrent use in situations in which it is physically hazardous
   ___Use is continued despite knowledge of having a persistent or recurrent physical or psychological problem that is
   likely to have been caused or exacerbated by XX
   ___Tolerance [defined as need for markedly increased amounts of alcohol to achieve intoxication or desired effects;
   Markedly diminished effect with continued use of the same amount of XX.]
   ___Withdrawal [refer to DSM-5 specific substance criteria; is taken to relieve or avoid withdrawal symptoms].
 Substance Abuse Diagnosis
    In the year prior to his arrest inmate JUDGE appears to meet DSM-5 criteria for Cannabis Use Disorder, Mild.

    Inmate will be placed on the DAP Wait list. A DSCC Offense review will be requested.




Generated 09/13/2019 09:03 by Chakos, Derek PsyD/DAP     Bureau of Prisons - ATL                                       Page 1 of 2
                 2:17-cr-00301-RMG             Date Filed 09/15/20       Entry Number 122-2   Page 24 of 39

Inmate Name:      JUDGE, RASHAUN ALLEN                                                         Reg #:     17358-171
Date of Birth:          1985           Sex:                  M          Facility: ATL          Unit Team: B UNIT
Date:             09/13/2019 08:58     Provider:             Chakos, Derek PsyD/DAP
Completed by Chakos, Derek PsyD/DAP Coordinator on 09/13/2019 09:03




Generated 09/13/2019 09:03 by Chakos, Derek PsyD/DAP    Bureau of Prisons - ATL                               Page 2 of 2
                 2:17-cr-00301-RMG             Date Filed 09/15/20        Entry Number 122-2          Page 25 of 39
                                                 Bureau of Prisons         **SENSITIVE BUT UNCLASSIFIED**

                                               Psychology Services
                                       Diagnostic and Care Level Formulation
Inmate Name:      JUDGE, RASHAUN ALLEN                                                                  Reg #:     17358-171
Date of Birth:          1985           Sex:                   M          Facility: ATL                  Unit Team: B UNIT
Date:             09/13/2019 08:58     Provider:              Chakos, Derek PsyD/DAP

 Relevant Historical Information
   -No previous early release under 3621 (e)
   -No detainer prohibiting the completion of the community treatment component of RDAP
   -Is not at pretrial offender
   -Is not a contract boarder (ex. State or military)
   -Did not commit his federal offense before November 1, 1987
   -Did not commit his DC offense before August 5, 2000 (if applicable)
 Presenting Problem/Symptom
    Inmate JUDGE was interviewed on this date at ATL--ATLANTA USP to determine whether he met the criteria for a
    Substance Use Disorder [per DSM-5] in the year prior to his arrest based on his report and existing documentation. This
    determination was based on a review of his PDS records, a review of the central file, and a clinical interview.

    During the clinical interview, the inmate reported using marijuana in the year prior to his arrest for the instant offense.
    His reported use IS consistent with documentation in the PSR.

    The inmate was alert and oriented during this brief screening. His mood appeared stable and within normal limits. He
    showed no signs of any significant depression or anxiety. He showed no signs of psychosis; attention/concentration
    was good; memory appears intact evidenced by good recall for recent and remote events. No cognitive concerns that
    would preclude the inmate from participation was noted today. He denied any past or current suicidal ideation. He
    denied having any recent/current mental health symptoms or concerns, which was consistent with his asymptomatic
    clinical presentation. Accordingly, the inmate does not meet criteria for a relevant mental health diagnosis at this time.

   The criteria met based on his report include:
   ___Taking larger amounts over a longer period than intended
   ___Persistent desire or unsuccessful effort to cut down or control use
   ___Spending a Great deal of time in activities necessary to obtain, use, or recover from the effects of XX
   ___Craving or a strong desire/urge to use
   ___Recurrent use resulting in a failure to fulfill major role obligations at work, home, or school
   _x__Continued use despite having persistent or recurrent social or interpersonal problems caused by or exacerbated by
   the effects of XX
   _x__Important social, occupational, or recreational activities are given up or reduced because of use
   _x__Recurrent use in situations in which it is physically hazardous
   ___Use is continued despite knowledge of having a persistent or recurrent physical or psychological problem that is
   likely to have been caused or exacerbated by XX
   ___Tolerance [defined as need for markedly increased amounts of alcohol to achieve intoxication or desired effects;
   Markedly diminished effect with continued use of the same amount of XX.]
   ___Withdrawal [refer to DSM-5 specific substance criteria; is taken to relieve or avoid withdrawal symptoms].
 Diagnostic Formulation
    In the year prior to his arrest inmate JUDGE appears to meet DSM-5 criteria for Cannabis Use Disorder, Mild.

   Inmate will be placed on the DAP Wait list. A DSCC Offense review will be requested.
 Care Level Formulation
    care1-mh

Diagnosis:
  Cannabis Use Disorder, Mild, F12.10 - Current


Generated 09/13/2019 09:03 by Chakos, Derek PsyD/DAP     Bureau of Prisons - ATL                                        Page 1 of 2
                 2:17-cr-00301-RMG             Date Filed 09/15/20       Entry Number 122-2   Page 26 of 39

Inmate Name:      JUDGE, RASHAUN ALLEN                                                         Reg #:     17358-171
Date of Birth:           985           Sex:                  M          Facility: ATL          Unit Team: B UNIT
Date:             09/13/2019 08:58     Provider:             Chakos, Derek PsyD/DAP
Completed by Chakos, Derek PsyD/DAP Coordinator on 09/13/2019 09:03




Generated 09/13/2019 09:03 by Chakos, Derek PsyD/DAP    Bureau of Prisons - ATL                               Page 2 of 2
                 2:17-cr-00301-RMG                  Date Filed 09/15/20       Entry Number 122-2   Page 27 of 39
                                                       Bureau of Prisons                       **SENSITIVE BUT UNCLASSIFIED**

                                                      Psychology Services
                                                    RDAP - Screening Summary
Inmate Name:       JUDGE, RASHAUN ALLEN                                                              Reg #:     17358-171
Date of Birth:           1985           Sex:                      M            Facility: ATL         Unit Team: B UNIT
Date:              09/11/2019 10:05     Provider:                 Levister, J. MA/DTS

 Sufficient Time Remaining
    PRD: [11/30/2025]

   The inmate DOES have sufficient time remaining on his sentence.
 Documentation of Specific Drug Use
    The following summarizes a review of this inmate's Pre-Sentence Report (PSR), Judgment in a Criminal Case (J&C),
    SENTRY (PSCD / PP37 (ARS) and other available documentation.

    Substance: [marijuana]

   PSR states: [Judge began using marijuana at approximately 12 years old; soon thereafter, his use progressed to daily,
   lasting until approximately 2006 when he relocated to VA, to attend school. From approximately age 14 to 15, the
   defendant laced marijuana with cocaine, but he stopped doing so, because he did not like the effects. After
   discontinuing the use of marijuana while attending college, the defendant developed a daily habit of alcohol
   consumption from approximately 2006 to 2007, while in VA. The defendant reports using marijuana occasionally and
   last used 2 days prior to his arrest. He does have prior convictions pertaining to marijuana.]
 Verification of a Pattern of Use of Drugs/Alcohol
    YES : PSR includes "documentation to verify the inmate's use of specific drugs" and "which can establish a pattern of
    substance use or dependence" (P5330.11) suggesting he "may have a problem with alcohol or drug use" within the 12
    months prior to his arrest.

    He was arrested on [04/27/2017].

   Projected Release Date is [11/30/2025]
 Assurance of Cognitive (8th Grade) Ability
   A review of records indicates that there IS NO documented evidence of cognitive impairment, learning disability, and/or
   language barrier which would impede the inmate from participating in RDAP in the language in which it is offered.
 Factors Precluding Participation (If Applicable)
    None Known
 Ability to Complete All Components
    The inmate IS able to complete all components of RDAP including community TDAT (i.e. no known detainers, no
    pending charges, not an INS detainee, not a pretrial inmate, not a contractual boarder, did not commit his Federal
    Offense before November 1, 1987 or his DC offense before August 5, 2000).

    The Inmate WILL be referred to the DAPC for clinical interview.


Completed by Levister, J. MA/DTS on 09/11/2019 10:15




Generated 09/11/2019 10:15 by Levister, J. MA/DTS            Bureau of Prisons - ATL                               Page 1 of 1
                  2:17-cr-00301-RMG                Date Filed 09/15/20       Entry Number 122-2    Page 28 of 39
                                                        Bureau of Prisons                     **SENSITIVE BUT UNCLASSIFIED**

                                                       Psychology Services
                                                         Intake Screening
Inmate Name:       JUDGE, RASHAUN ALLEN                                                   Reg #: 17358-171
Date of Birth:           1985       Sex: M       Facility: ATL                            Unit Team: B UNIT
Date:              07/30/2019 15:14 Provider: Gardner, N. JD/PhD
Limits of Confidentiality
    Limits of confidentiality were reviewed with inmate JUDGE. He expressed an understanding of the limits of confidentiality and
    consented to be interviewed.
Data Source(s)
    The following data sources were reviewed in conjunction with this Initial Intake Evaluation: Self-Report, PSR, SENTRY, Other.
         - Medical records
         - Psychology Services Inmate Questionnaire (PSIQ)
Mental Health History and Current Symptoms
    A history of mental health issues was noted: Other.
         Inmate is a 34-year-old African American male previously on supervised release (11-14-2012 to 10-19-2018). His PSR
         does not note a history of psychiatric problems. On the PSIQ, Inmate denied a history of psychiatric diagnosis, treatment,
         and hospitalization. As of this screening, he was not assigned a psychiatric diagnosis or prescribed psychiatric medication.
    A history of prior mental health treatment was noted: Other.
         See History of Mental Illness
    No current mental health symptoms were noted.
   Suicidal ideation, attempts, or self-harm were noted: Other.
        None known.
Substance Abuse
   A history of substance abuse was noted: Alcohol, Marijuana, Cocaine/Crack.
   A history of substance abuse treatment was noted: Outpatient Counseling/Psychotherapy.
        Per PSR Inmate reported a history of outpatient drug treatment.
Sex Offenses
   No sexual offense convictions were noted.
    A history of sexual predation in a correctional setting was noted: Other.
         None known.
Relevant Psychosocial History
    Noteworthy psychosocial issues: Criminal History.
         Per Inmate's 2019 PSR he was convicted of Using and Carrying a Firearm in Furtherance of a Drug Trafficking Crime. As
         of the posting of this note, his Projected Release Date was unknown.
Adjustment to Incarceration
    No adjustment to incarceration concerns.
Findings
    Care Level:     CARE1-MH
    Inmate was designated to this facility on CARE1-MH status. He has no known history of psychiatric diagnosis, treatment, or
    hospitalization. Inmate denied past and current suicidal or self-injurious thoughts, intent, or behavior. He also denied current
    mental health issues, concerns, and his mental status was unremarkable. Based on this information, Inmate has no significant
    mental health history or current mental health issue(s) requiring regular Psychology Services contact. Thus, it is recommended
    that Inmate remain on CARE1-MH status.
Recommendations
     The following psychological services are recommended: Drug Treatment Program.
          Inmate endorsed interest in, and will be referred to, drug treatment programming.
Completed by Gardner, N. JD/PhD on 08/02/2019 12:13




Generated 08/02/2019 12:13 by Gardner, N. JD/PhD            Bureau of Prisons - ATL                                    Page 1 of 1
                 2:17-cr-00301-RMG               Date Filed 09/15/20       Entry Number 122-2   Page 29 of 39
                                                   Bureau of Prisons          **SENSITIVE BUT UNCLASSIFIED**

                                                  Psychology Services
                                            CTP - General Administrative Note
Inmate Name:       JUDGE, RASHAUN ALLEN                                                          Reg #:     17358-171
Date of Birth:           1985           Sex:                   M           Facility: BUH         Unit Team: NA
Date:              02/27/2019 10:46     Provider:              McPhatter, Johnika Psych Tech

 Comments
    Forensic Evaluation 2019.


Completed by McPhatter, Johnika Psych Tech on 02/27/2019 10:49




Generated 02/27/2019 10:49 by McPhatter, Johnika Psych    Bureau of Prisons - BUT                               Page 1 of 1
                 2:17-cr-00301-RMG             Date Filed 09/15/20         Entry Number 122-2        Page 30 of 39
                                                        Bureau of Prisons                      **SENSITIVE BUT UNCLASSIFIED**

                                                       Psychology Services
                                                          PSIQ Review
Inmate Name:      JUDGE, RASHAUN ALLEN                                                                 Reg #:     17358-171
Date of Birth:          1985           Sex:                    M          Facility: ATL                Unit Team: DET 2
Date:             02/12/2019 10:02     Provider:               Chakos, Derek PsyD/DAP

 Comments
    Inmate JUDGE was seen to assess his mental status and to review his responses to statements on the Psychology
    Services Inmate Questionnaire (PSIQ). On the PSIQ, he denied CURRENT mental health concerns and stated that he
    is adjusting well to incarceration. He denied interest in Psychology Services at this time. Additionally, he denied a history
    of psychiatric hospitalizations, past or present self-injurious behavior, and past or present suicidal ideation, intent, or
    gestures.

    Inmate JUDGE appeared oriented on all spheres, alert, cooperative, and appropriately groomed in prison issued attire.
    Affect appeared euthymic and mood congruent. There was no evidence of psychomotor agitation or retardation, and gait
    was unremarkable. Attention, concentration, and memory functioning appeared intact. Rate, tone, and volume of speech
    appeared within normal limits. Speech was lucid and coherent. Thought content was logical, linear and goal directed. No
    overt evidence of unusual perceptual experiences (hallucinations) or unusual/bizarre belief systems (delusions) were
    observed or reported. No overt signs of mania was observed or reported. No problems with sleep or appetite were
    reported. He denied current suicidal/self-injurious ideation, intent, or plan. He also denied current homicidal ideation,
    intent, or plan.

    Inmate JUDGE was provided brief supportive counseling to assist with his overall adjustment to incarceration. Coping
    skills were reviewed, to which he was receptive. Additionally, he was informed of the procedures for contacting
    Psychology Services in emergency and non-emergency situations. Follow up will be provided on an as needed basis.


Completed by Chakos, Derek PsyD/DAP Coordinator on 02/12/2019 10:07




Generated 02/12/2019 10:07 by Chakos, Derek PsyD/DAP      Bureau of Prisons - ATL                                      Page 1 of 1
          2:17-cr-00301-RMG             Date Filed 09/15/20         Entry Number 122-2        Page 31 of 39


                                    U.S. Medical Center for Federal Prisons
                                                    1900 W. Sunshine Street
                                                     Springfield, MO 65807
                                                         417-874-1621
                                                                                         *** Sensitive But Unclassified ***
Name JUDGE, RASHAUN                         Facility USP Atlanta                      Collected 08/20/2019 09:35
Reg # 17358-171                             Order Unit R01-001L                       Received 08/21/2019 10:31
DOB        1985                             Provider D. Martin, MD                    Reported 08/21/2019 12:32
Sex   M                                                                               LIS ID     205191930


                                                              HIV
HIV 1/2                                                Negative                        Negative
 Screening test - See confirmatory testing for Reactive results




   FLAG LEGEND           L=Low L!=Low Critical         H=High H!=High Critical   A=Abnormal A! =Abnormal Critical
                                                                                             Page 1 of 1
          2:17-cr-00301-RMG       Date Filed 09/15/20         Entry Number 122-2      Page 32 of 39
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:    JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:        1985                   Sex:          M                       Race:       BLACK
Encounter Date: 08/21/2019 12:39             Provider:     Lab Result Receive      Facility:   ATL

Cosigned by Martin, D. MD/CD on 08/22/2019 08:12.




                                             Bureau of Prisons - ATL
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-2   Page 33 of 39
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-2   Page 34 of 39
          2:17-cr-00301-RMG       Date Filed 09/15/20          Entry Number 122-2      Page 35 of 39
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:     JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:         1985                  Sex:          M                        Race:       BLACK
Scanned Date:    08/23/2019 11:39 EST                                               Facility:   ATL

Reviewed by Martin, D. MD/CD on 08/26/2019 14:09.




                                             Bureau of Prisons - ATL
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-2   Page 36 of 39
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-2   Page 37 of 39
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-2   Page 38 of 39
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-2   Page 39 of 39
